Citation Nr: 1223652	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability secondary to service-connected Charcot-Marie-Tooth disease.  

2.  Entitlement to service connection for a neck disability secondary to service-connected Charcot-Marie- Tooth disease. 

3.  Entitlement to service connection for a bilateral shoulder disability secondary to service-connected Charcot-Marie-Tooth disease. 

4.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In August 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability was caused by his service-connected Charcot-Marie-Tooth (CMT) disease.  

2.  The Veteran's bilateral shoulder disability was caused by his service-connected CMT disease.  

3.  The Veteran's neck disability was caused by his service-connected CMT disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006 & 2011).  

2.  The criteria for service connection for the Veteran's bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006 & 2011).  

3.  The criteria for service connection for the Veteran's neck disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006 & 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant document, the Board is granting in full the benefit sought on appeal as to the service connection claims and is remanding the TDIU issue for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board remanded this case in December 2007 and July 2010 for additional development.  With regard to the issues it decides in the instant document, the Board finds that there has been substantial compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


Factual Background

VA first received a claim of entitlement to service connection from the Veteran in July 1985.  As to the nature of the disease for which he sought compensation, he referred the RO to service treatment records.  Those records documented that he had been diagnosed with Charcot-Marie-Tooth disease during service.  Various documents in the claims file also refer to the condition as muscular dystrophy and some practitioners refer to it as CMT syndrome rather than CMT disease.  Although the claim was initially denied, in a January 1998 rating decision the RO granted service connection for CMT disease.  At that time the RO assigned a 10 percent evaluation for right lower extremity weakness and sensory loss due to CMT disease and a 10 percent evaluation for left lower extremity weakness and sensory loss due to CMT disease.  

In an October 2003 rating decision, the RO granted service connection for depressive disorder due to CMT disease, evaluated as 30 percent disabling; left upper extremity weakness and sensory loss due to CMT disease, evaluated as 20 percent disabling; and right upper extremity weakness and sensory loss due to CMT disease, evaluated as 20 percent disabling.  In November 2003, the Veteran filed a claim for TDIU.  In a January 2004 rating decision, the RO denied service connection for low back, neck, and shoulder pain.  

In a January 2004 letter, "C.N.," M.D. of Medical Associates Clinic, reported that a May 2003 work-up with regard to the Veteran's back showed no structural damage.  Dr. C.N. opined that "the most likely reason for his continued trouble with lower back pain and other musculoskeletal complaints is secondary to his Muscular Dystrophy."  A May 2003 MRI of his lumbar spine was negative.  A May 2003 Medical Associates Clinic treatment note, signed by "M.H.," M.D., includes an assessment that the Veteran had low back, right hip, and inguinal pain and that his workup excluded the presence of significant lumbar spine and disc disease.  Dr. M.H. stated that the Veteran's "pain may be musculoskeletal - mechanical in origin affecting an individual with a neuromuscular disease who stands all day during work."  

A February 2004 VA general medical examination, provided in development of the Veteran's claim for TDIU, includes the examiner's reference to the Veteran's foot pain as related to his CMT disease and the examiner's comment that "it is less clear that there is any relationship between his low back condition and his CMT disorder which is more of a peripheral disorder than central."  A February 2004 VA treatment note documents the Veteran's report of right shoulder pain, which the clinician stated was thought to be impingement syndrome.  

In April 2004, the Veteran underwent a VA spine examination.  At that time he complained of chronic low back pain with radiation into the lower extremities, chronic neck stiffness, right shoulder pain, and some left shoulder pain.  He reported popping in the shoulder and that he could not sleep on his shoulder through the night.  The examiner stated that x-ray study of his cervical spine showed disk space narrowing with spurring and facet hypertrophy at C3-C5 and that bilateral shoulder x-rays showed slight irregularity of the right acromioclavicular joint consistent with mild degenerative changes.  

The examiner stated that CMT is a disease that affects the distal extremities and rarely affects the pectoral or pelvic girdle.  He diagnosed degenerative changes of the cervical spine and stated that these were less likely as not a complication of CMT disease.  He stated that the Veteran had chronic muscular back pain which was less likely as not a complication of CMT disorder, and restated that CMT disease is a condition of the distal limbs.  

In January 2006 the Veteran again underwent a VA examination.  The examiner indicated review of the claims file and summarized an accurate medical history.  She noted that there had been varying opinions as to whether his low back and shoulder discomfort was secondary to his CMT syndrome.  After interviewing the Veteran and conducting physical and mental status examination, the examiner provided several diagnoses, including chronic low back pain with mild degenerative joint disease findings on x-ray, and bilateral shoulder impingement with mild degenerative joint disease.  She stated that she was not certain whether or not his shoulder and back pain were secondary to his CMT syndrome and that she had ordered electromyographs (EMGs) to help in that determination.  She stated that if the EMG was positive for dysfunction at his back and shoulder levels then she would agree that those conditions were secondary to his CMT syndrome.  Conversely, she stated that if where is no sign of nerve conduction problems at more proximal levels, she would be comfortable stating that his shoulder and back pain are not secondary to his CMT syndrome.  

A report of a February 2006 EMG and nerve conduction study (NCS) is associated with the claims file.  The NCS section includes that sural, median, and tibial responses were abnormal.  The EMG section includes that first right dorsal interosseous and tibialis anterior muscles had decreased interference but there were no signs of denervation, and that the right deltoid and iliopsoas muscles were normal.  The impression was hereditary diffuse demyelinating sensorimotor polyneuropathy consistent with CMT disease.  

In May 2006, the Veteran again underwent a VA examination.  The examiner indicated review of the claims file and conducted physical examination.  The examiner provide an impression that he had mild degenerative changes of his right shoulder, and lumbar spine, and that x-rays of his left shoulder were unremarkable.  The examiner opined that the degenerative changes were not due to CMT disease.  

In December 2007, the Board remanded this matter to afford the Veteran an examination by a VA neurologist and to obtain an opinion as to whether the Veteran's back, neck, and shoulder disabilities are secondary to CMT disease and/or whether the back neck and shoulder have been made chronically worse by CMT disease.  

VA afforded the Veteran an examination by a neurologist in July 2009.  The neurologist stated that he had reviewed the Veteran's medical records and noted that the Veteran's main complaints with regard to his CMT disease were foot pain but that he also had problems with cramping in the legs and hands and a stretching motion with the extremities.  The neurologist stated that 5 to 6 years earlier the Veteran began having problems with his low back, with pain spreading to his neck and shoulders.  Following physical examination, the neurologist opined that it is more likely than not that the Veteran's back, neck and shoulder pains are secondary to and/or made chronically worse by his CMT disease.  He explained that the Veteran's symptoms are quite compatible with what is seen in CMT disease.  

In October 2009, the neurologist provided an addendum to the report, noting that he was directed, apparently by the RO, to do the following:  "[S]tate the diagnosis of the lumbar spine, cervical spine and shoulder.  Additionally, examiner is to clearly explain how, if diagnosis includes degenerative changes of lumbar spine, cervical spine and shoulder, how CMT caused onset of DJD."  In response, the neurologist stated as follows:  

My impression is that his pain is musculoskeletal in origin.  Note that I did not render an impression as to whether the pain was due to degenerative spine disease.  Patients with CMT, like those with a variety of other chronic neuropathies, are subject to musculoskeletal pain due to poor body mechanics, overuse, etc.  The pain is probably more "myofascial" in origin, given that imaging of the LS spine in 2005 showed what was described as "minimal" degenerative changes.  Obviously, mysofascial pain is common in patients without neuropathy, but occurs with greater frequency in this group.  

The AMC again denied the claims and the appeal was returned to the Board.  In July 2010, the Board remanded the matter for additional development.  First, it directed that the RO/AMC obtain and associate with the claims file the Veteran's VA Vocational Rehabilitation and Education file.  Second, the Board directed that the Veteran be scheduled for examination by a VA neurologist.  In its remand, the Board stated that the examination report shoulder reflect consideration of the Veteran's medical history, including the February 2006 nerve conduction studies, current complaints, and other assertions, and should specifically address the findings of the EMG as they relate to the questions the VA examiner had at the time of the January 2006 examination.  The Board asked that the neurologist provide an opinion as to whether the back neck and shoulder disorders are due to his CMT disease and/or have been made chronically worse by hits CMT disease.  The Board also asked that, if the latter was determined, that the examiner offer an assessment of the extent of additional disability resulting from aggravation by CMT disease.  

In March 2011, a medical opinion was obtained.  This was authored by a staff physician and signed by the neurologist who had examined the Veteran in October 2009.  The physician indicated that the claims file had been reviewed in conjunction with the examination.  The physician opined that the Veteran's myofascial symptoms were not caused by his CMT, remarking that although it is possible they were caused by his CMT it could not be said that they were "as likely as not" caused by his CMT.  

Addressing the second question, the physician stated that it is at least as likely as not that his myofascial symptoms, i.e. disorders of the back, neck, and shoulder, have been made worse by his CMT.  A rationale was provided that the conclusion was "based upon the fact that such symptoms are known to be more common in CMT patients than the general population, and are likely based upon an "overuse" phenomenon."  

The RO requested another opinion for what it referred to as clarification, and restated the opinion as "is it likely that the veteran's current claimed myofascial symptoms are related, or secondary, to the veteran's service connected condition of charcot-marie-tooth disease?"  It explained that the AMC desired specific wording in typical format.  

A different examiner provided an opinion in January 2012.  There is no indication that this examiner is a neurologist.  The signature indicates that the physician is a compensation and pension (C&P) staff physician.  Nor is there a neurologist's signature attached to the report.  This examiner stated that the claims file was reviewed.  The examiner stated that "it is resorting to mere speculation whether the veteran's current claimed myofascial symptoms are related, or secondary, to the veteran's service connected condition of charcot-marie-tooth disease.  The examiner provided a list of five "supportive factors" for the conclusion.  

First, the examiner stated that the Veteran was capable of completing his activities of daily living (ADLs), look after his son, and "even able to pursue his hobbies of playing pool and winning a tournament."  Second, the examiner stated that it is most likely that his myofascial symptoms are from overuse and exercise intolerance.  The examiner stated that credible sources noted that CMT disease typically does not cause myofascial pain syndrome and is a disease of late onset developmental neuropathy.  Third, the examiner stated that credible sources noted that CMT disease is more of a numbing syndrome rather than a painful syndrome.  Fourth, the examiner stated that credible sources noted that CMT can lead to bony deformities of the feet and it is the adaptation of the lower legs and feet that can lead to some aches and pains, however there is more a muscle wasting and not a hyperspasms syndrome.  

This examiner also addressed the AMC's question of "it it likely that the veteran's current claimed back, neck and shoulder disorder are due to service connected CMT disease?"  The examiner concluded in the negative and provided five supportive factors for this conclusion.  Three of these factors are those listed in the preceding paragraph as the first, third, and fourth factors.  Additionally, the examiner referred to a February 2006 EMG report and stated that the result of the EMG study supports the diagnosed CMT disease but is not pertinent to the back, neck, and shoulders conditions.  As the last factor to support this conclusion, the examiner referred to a January 2006 Primary Care Physician (PCP) note about the Veteran's back pain, and then stated that credible sources point out that CMT disease is typically involved in extremity weakness and dyesthesia, not spinal pains and aches.  In this regard, the examiner stated that the PCP visit was a follow up to a December 2005 neurology visit that noted the that the Veteran had back pain for years and made it worse by twisting his back.  

The examiner also found it important to ask the reviewer of his opinion to read at least one source cited carefully to understand CMT disease.  The examiner concluded the opinion with the following statement (upper-lower case corrected):  

CMT disease is a familial hereditary disease, and is one of the most common.  This is regardless of occupation or military service.  So, how this familial hereditary disease could possibly be service related and service connected to begin with escapes the examiner.  This veteran had a history of military service in the Army as a carpenter/mason with no combat service, thus was not subject to any biological-chemical-radiological hazard, nor overtly hazardous duty.  He did serve in Operation Desert Storm/Shield and received only the routine vaccinations and immunizations of standard non combat service.  He was diagnosed with a muscular dystrophy in - 1985, per medical record ( Jul, 28, 2000 PCP intake note), at age 20 years old.  


II.B.  Service Connection  - Analysis  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006 & 2011).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Regardless, the Board in the instant decision determines that service connection for the claimed disabilities is warranted on the basis that the Veterans' CMT disease caused the claimed disabilities.  Therefore, both the revised or unrevised version of 38 C.F.R. § 3.310 yield the same result.  

After weighing all of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's CMT disease has caused his neck, shoulders, and low back myofascial pain.  

The Board finds the January 2012 medical opinion to be of very little probative value.  Most of the supportive factors for that opinion are not relevant to the issue of service connection.  Whether the Veteran is able to pursue his hobbies of playing pool or look after his son may go to the degree of disability but are not relevant to the question of service connection.  That CMT disease is described by credible sources reviewed by the examiner as a neurological disease, that it more involves muscle wasting than hyperspasms, and that it can lead to deformities of the feet are factors only tangentially relevant to the conclusion reached by the examiner.  Similarly, whether or not the Veteran had back pain for years or that the back pain was worsened by twisting is not relevant to the conclusion reached.  It is noted that the Veteran has had CMT for years so the length of time of back pain does not appear to matter.  Whether or not his back pain was worsened by twisting does not have anything to do with whether it was worsened by his CMT.  

Importantly, the concluding statement offered by the examiner reduces the value of the opinion because it appears that the examiner is addressing whether or not the Veteran's CMT disease should be service connected.  That determination has already been made and is not the subject of his appeal.  His particular duties and places of service are of no importance as to the issues before the Board because the service connection issues before the Board all involve the effect of his CMT disease for which service connection has already been established.  Furthermore, the Veteran's service ended in 1985, years before Operation Desert Storm Desert Shield.  The examiner's statement that the Veteran served in Operation Desert Storm Desert Shield draws into question the factual foundation for the opinion because the examiner has relied on incorrect facts.  

Similarly, the Board finds the April 2004 VA examiner's opinion to be of little probative value.  The examiner opined that the Veteran's claimed symptoms were not a complication of his CMT disease with the sole reason being that CMT disease is a neurological disorder.  That examiner noted, but left unexplained, that radiology studies of his low back were unremarkable.  As to his neck symptoms the examiner only noted that he had degenerative changes of his cervical spine not related to CMT disease but did not state whether those degenerative changes were significant or were the cause of his symptoms.  The lack of explanation makes this report only minimally probative.  

Due to the complexity of this case, the Board requested that a neurologist consider the claims file and offer an opinion.  There is no indication that the examiners who rendered the 2004 and 2012 opinions had any expertise in neurology, nor are the report signed by a neurologist.  Due to the complexity of this case, such facts further impact negatively on the value of those opinions.  

Also of record are the opinions of Dr. C.N. and Dr. M.H. as well as the October 2009 and March 2011 opinions signed by the VA neurologist.  Both Dr. C.N. and Dr. M.H. opined that the Veteran's musculoskeletal complaints were due to his service connected disease.  Dr. C.N. was unequivocal in the statement that the Veteran's musculoskeletal symptoms of his low back were "most likely" due to his service connected disease.  That opinion is supported by the statement that his back had no structural damage.  Dr. M.H. also provided some support for the opinion as the Board understands that statement to be that the neuromuscular disease for which the Veteran is service connected had an effect on lumbar spine pain and Dr. M.H. noted that the Veteran did not have any significant spine disease.  

The Board finds the opinions signed by the VA neurologist in October 2009 and March 2011 to be highly probative.  Those opinions are in agreement with the opinions of Dr. C.N. and Dr. M.H. in that all of these medical professionals agree that the Veteran has only minimal degenerative changes shown on imaging of his spine.  It was also stated as obvious to the neurologist, the specialist who has particular training and clinical experience in diseases such as CMT, that it is common for patients with such a disease to have a greater than normal frequency of myofascial pain.  This is in contrast to the January 2012 opinion and that opinion appears to have relied solely on what was referred to as "credible sources" rather than specialized training and experience.  Additionally, a reasonable understanding of reference to overuse phenomenon in the March 2011 opinion is that overuse phenomenon has a specific medical meaning and is not simply overexercise, as alluded to by the January 2012 opinion.  The Board is aware that the March 2011 examiner did not refer to the EMG results from 2006 as was suggested by the Board in its July 2010 Remand.  Nevertheless, the Board finds the opinion both adequate and sufficient given its content and analysis.  As the Board has determined that service connection is warranted for the Veteran's low back, bilateral shoulder, and neck disabilities, no prejudice to the Veteran can result from the lack of mention of the EMG results in the March 2011 examination report.  

The neurologist's discussion of aggravation rather than causation amounts to a distinction without a difference given that he stated that the mysofascial condition occurs with greater frequency in patients with CMT.  When taking into consideration all of the medical opinions just discussed, the evidence is in equipoise as to whether the Veteran's CMT disease has caused his myofascial pain condition of his back, shoulders and neck.  Hence, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection is warranted for disabilities of the back, neck and shoulders as caused by his service connected CMT disease.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is granted for the Veteran's low back disability.  

Service connection is granted for the Veteran's bilateral shoulder disability. 

Service connection is granted for the Veteran's neck disability. 


REMAND

Unfortunately, a remand is necessary so that VA can fulfill its duty to assist the Veteran in obtaining sufficient medical evidence to determine whether TDIU is  warranted. 

In his November 2003 claim for a TDIU, the Veteran stated that he was unable to work because of all of his service-connected disabilities.  During the April 2007 hearing, he testified that the physical manifestations of his CMT disease resulted in his inability to perform certain functions, including sitting for extended periods of time and performing operations requiring manual dexterity, such as pressing the correct buttons on machinery.  He also testified that he has had interviews during which the interviewer rejected him due to the length of time it takes him to perform tasks and because of his muscular dystrophy.  He also testified that he was rejected for employment because of his age.  

In the January 2004 letter already discussed, Dr. C.N. opined that a job that required hard labor would not be feasible because of the Veteran's musculoskeletal symptoms.  The February 2004 VA examination report included an opinion that the Veteran's employability was affected by multiple factors and that the exact contribution of each of those factors could not be quantified from that examination.  That examination report did not discuss the Veteran's service-connected depression.  

The January 2006 VA general medical examination included the examiner's statement that what was most limiting as to employment was the Veteran's right shoulder and low back symptoms, rather than weakness of his extremities and depression.  That examiner considered his service-connected depression and rendered Axes I through V diagnoses.  However, she stated that she was not certain as to whether his shoulder and low back symptoms were related to his CMT disease.  The Board has made the determination in the instant document that those symptoms are caused by his CMT disease.  

In the July 2009 opinion, the VA neurologist opined that the Veteran was not completely unemployable based solely on his CMT disease and its effects.  He explained that the Veteran had difficulty working due to his low back pain, which required him to change position often and that this complicated his employment picture.  The neurologist stated that the Veteran should be able to work if he can find a position that allows for such change of position.  

In the March 2011 opinion signed by the neurologist, the physician addressed the Veteran's employability as follows:  

I do not think [the Veteran] is unemployable based upon CMT or his myofascial symptoms.  There are obviously some occupations that would be impossible or difficult for him to do, but he is not disabled to an extent that would preclude him from pursuing some form of gainful employment.  Again, if a more detailed response is necessary, I would recommend that he be evaluated by [Physical Medicine & Rehabilitation] as I do not have expertise in this area.  

There are also responses of record from the Veteran's previous employers.  In February 2004, VA received a completed Form 21-4192, Request for Employment Information In Connection With Claim For Disability Compensation, from a company that had employed the Veteran as a machinist.  This employer indicated that the Veteran last worked in May 2003 and that the reason he was no longer employed with the company was due to attendance and inability to perform required duties.  

In December 2004, VA received a completed Form 21-4192 from a newspaper company that had employed the Veteran.  That form documents that he last worked in January 2003, that the number of hours worked varied, and that he earned approximately 2250 dollars over the course of a one year employment as an "inserter."  There is no reason provide for why he was not working.  

Pursuant to the Board's last remand, the Veteran's VA Vocational Rehabilitation file has been provided to the Board.  Included in this file is a May 2003 note stating that the Veteran was employed as a machinist but that the job involved tasks not suitable in light of his service-connected disabilities.  This note also state that the Veteran had graduate the previous year with a Bachelor's degree in Computer Graphics / Web Design but there were few employment opportunities in that field where he lived.  The author stated that the Veteran appeared depressed, was scheduled to be seen by a VA psychologist, and was currently not in shape to go to interviews.  There is an employment services checklist from may 2003 that indicates that the Veteran had transportation issues and that his license had been suspended which complicated his employment picture. 

Also contained in that file is a counseling record signed by a counseling psychologist.  The psychologist stated that the Veteran's service-connected physical caused limitations as to lifting; walking, standing, or sitting for extended periods, and other physical activities.  The psychologist also stated that the Veteran was currently being medicated for his depressive disorder, but continued to experience depressive symptoms.  Significantly, the psychologist stated that the combination of arm and leg pain and lack of motivation and fatigue resulting from his depressive disorder had cost the Veteran employment on a number of occasions.  The psychologist determined that the achievement of a vocational goal was infeasible.  He stated that this was based on the Veteran's present attitude concerning return to work, including that he could jeopardize his claim for TDIU.  The psychologist stated that he did not believe that the Veteran could work full time and had grave doubts as to his ability to work part time.  The statement from the counseling psychologist refers to the Veteran's physical disabilities but the title of psychologist does not indicate to the Board that he has expertise in other than psychological conditions and therefore the value of his opinion in this regard is highly questionable.  

The only other expert opinion of record that even attempts to take into consideration the Veteran's service-connected depression along with his service-connected physical disabilities is from January 2006.  That opinion is incomplete given that the Board in the instant document determines that the myofascial symptoms of his neck, shoulder, and low back are manifestations of his CMT disease.  Just as significant, that report is now more than six years old and therefore does not reflect any changes as to how his employability is affected by his service-connected disabilities since then.  

Given, these facts, the Board concludes that it does not have sufficient expert evidence before it to decide the issue of entitlement to TDIU.  Hence, a remand is necessary to afford the Veteran an examination and obtain a adequate opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to the effects of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit evidence or information as to the effect of his service-connected disabilities on his employability.  Also request that he identify any VA facilities that have provided him with treatment since June 2006.  Associate with the claims file all such submitted or otherwise obtained evidence and information.  

2.  Then, schedule the Veteran for an appropriate examination to determine whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities, whether through the effect of each acting alone or the cumulative effect of both the psychiatric and physical disabilities acting together, render him unable to secure and follow a substantially gainful occupation.  A complete rational for any conclusion reached must be provided.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinion requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, readjudicate the claim of entitlement to TDIU.  If the benefit sought is not granted, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto.  The claims file and the Veteran's VA Vocational Rehabilitation and Education file should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


